Citation Nr: 0618444	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-09 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition, including osteoarthritic changes, to include as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty in the air force from 
February 1971 to February 1975; in the Navy from September 
1975 to February 1977, in the Army from January 1980 to May 
1984, and in the Air Force Reserves from April 1992 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2000 
and June 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which denied 
service connection for a cervical spine and left shoulder 
disabilities.  

In March 2004, the veteran entered a substantive appeal, on a 
VA Form 9, and requested a local hearing before a Decision 
Review Officer (DRO).  The record reflects that a Conference 
before a DRO was held in July 2004.

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for 
irritable bowel syndrome.  During the pendency of the appeal, 
the RO, in a September 2004 rating decision, granted service 
connection for irritable bowel syndrome.  Since the veteran 
has not disagreed with the rating or effective date assigned 
for the disability, an issue pertaining to irritable bowel 
syndrome is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In April 2006, the veteran submitted medical reports in 
support of her claims.   Additional evidence received by the 
agency of original jurisdiction (the RO or the AMC) after the 
records have been transferred to the Board for appellate 
consideration is to be forwarded to the Board if it has a 
bearing on an appellate issue.  The Board is to then 
determine what action is required with respect to the 
additional evidence.  38 C.F.R. § 19.37(b) (2005).  Here the 
evidence in question was forwarded to the Board in April 2005 
without a waiver of initial consideration of this evidence by 
the agency of original jurisdiction.  However, the additional 
evidence submitted consists of copies of medical records that 
were already part of the claims file.  Accordingly, a remand 
for consideration of this material is not warranted.  
38 C.F.R. § 20.1304(c) (2005).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records, including a report of a 
separation examination, are negative for any findings 
attributable to a neck injury or a neck or cervical spine 
disability; the post-service medical evidence includes a 
diagnosis of arthritis of the cervical spine more than 15 
years after the alleged injury to the cervical spine and 
approximately two years after her final period of (reserve) 
service, and the preponderance of the evidence is against a 
nexus between a current neck or cervical spine disability and 
any incident of service; the preponderance of the evidence is 
also against a finding that a neck or cervical spine 
disability was caused or aggravated by the veteran's service-
connected PTSD.  

3.  The service medical show a complaint of left shoulder 
pain in March 1992, but the reports are otherwise are 
negative for any findings attributable to a left shoulder 
disability; the post-service medical evidence shows a 
diagnosis of a left shoulder disability several years after 
service, but the preponderance of the competent evidence is 
against a nexus between a current diagnosis of a left 
shoulder disability, to include arthritis, and any incident 
of service; and the preponderance of the evidence is against 
a finding that a left shoulder disability was caused or 
aggravated by the veteran's service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Service connection for a neck or cervical spine 
disability, including osteoarthritic changes, to include as 
secondary to post-traumatic stress disorder is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005).

2.  Service connection for a left shoulder disability, 
including arthritis, to include  secondary to post-traumatic 
stress disorder is not warranted.  38 U.S.C.A. §§ 101(24), 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the July 
2004 letter, satisfied the notice requirements by: (1) 
informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in August 2004, specifically notified her of 
the substance of VCAA's duties, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  The 
appellant was notified of the evidence needed to substantiate 
her claims and the avenues through which she might obtain 
such evidence, and of the allocation of responsibilities 
between herself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
August 2004 letter, requested that the veteran provide the RO 
any evidence in her possession that pertained to her claims 
for service connection for a cervical spine condition and 
left shoulder condition, to include as secondary to the 
service-connected PTSD.  In this case, she was informed that 
it was her responsibility to ensure that VA received any 
evidence not in the possession of the Federal government; 
this would necessarily include submitting any relevant 
evidence in her possession.  The VCAA notice of August 2004 
provided to the appellant requested that she provide any 
additional evidence or information in her possession that 
pertained to her claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was not enacted prior to the issuance of the April 2000 RO 
decision that is the subject of this appeal because it had 
not been enacted yet.  In Pelegrini II, the Court made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  With respect to the 
June 2002 RO decision, although VCAA notice was not provided 
to the veteran prior to the June 2002 RO decision, the Board 
finds that prior to the April 2000 and June 2002 RO decisions 
and subsequently, the veteran has been presented 
opportunities to present any evidence in her possession or 
that she could obtain that would help substantiate her 
claims.  In any event, the RO readjudicated the claims after 
it issued its VCAA letter.  See, e.g., Supplemental 
Statements of the Case issued in February 2004 and October 
2004.  It is also pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No 05-7157 (Fed. 
Cir. April 5, 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection for a cervical spine condition 
and left shoulder condition, to include as secondary to the 
service-connected PTSD, but she was not provided with notice 
of the type of evidence necessary to establish a rating or 
effective date if the claims were allowed.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for 
entitlement to service connection, the questions of the 
appropriate rating or effective date have been rendered moot.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The appellant has not made the RO 
or the Board aware of any additional available evidence that 
needs to be obtained in order to fairly decide her appeal.  

As to any duty to provide an examination and/or opinion 
addressing the question of whether a acquired psychiatric 
disorder began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). 

In this case, VA examinations of the veteran were obtained by 
the RO, which includes nexus opinions addressing both the 
direct incurrence and secondary service connection questions 
for the left shoulder and the question of whether the 
veteran's PTSD caused or aggravated her cervical spine 
disability.  As to an opinion addressing the question of 
whether a neck or cervical spine disorder is linked to in-
service trauma as contended by the veteran, the service 
medical records do not show a neck injury, the separation 
examination was negative for any pertinent abnormal findings 
and a cervical spine disability was not shown by medical 
evidence until approximately two years post-service.  The VA 
opinions that were provided were supported by a review of the 
record and a rationale.  These VA reports when viewed in 
conjunction with the lay and additional medical evidence 
associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal.  See 
38 C.F.R. § 5103A(d).  Under these circumstances, there is no 
further duty to provide another examination or medical 
opinion.  Id.  The Board finds that all obtainable evidence 
necessary for an equitable disposition of the appeal has been 
obtained.

The Board finds that all obtainable evidence necessary for an 
equitable disposition of the appeal has been obtained.

Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110.  

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including a arthritis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a).  The Court of 
Appeals for Veterans' Claims has held that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).    

Analysis

The veteran claims that she was sexually assaulted in 1976, 
during active duty.  By a rating decision dated in May 1997, 
the RO granted her claim for service connection for PTSD.  
The veteran attributes current her cervical spine and left 
shoulder conditions to the service-connected PTSD, to include 
injuries sustained when she was sexually attacked in 1976.  

A service medical report dated in March 1992 shows that the 
veteran reported pain in the left shoulder of 5 days duration.  
The clinician diagnosed a muscle spasm.  The service medical 
records, to include a separation examination report dated in 
February 1977, are otherwise negative for any findings 
attributable to a neck or a left shoulder condition.  

In a statement dated in May 1985, in-between the veteran's 
last period of active service and her period of active duty 
in the Air Force Reserves, she indicated that she had neck 
and back pain.  

In a statement dated in October 1994, a private physician 
reported that the veteran had been on medication since early 
1994 for neck and shoulder pain.  It was noted that she was a 
computer operator and office worker for 17 years.  

In February 1996, the veteran was diagnosed with arthritis of 
the spine.  Subsequent post-service medical reports contain 
additional complaints of back pain and upper extremity pain, 
along with occasional spasms (May 1996, September 1996).  
Several of these reports relate the veteran's complaints of 
muscle back and arm pain to stress (July 1996, June 1997).  A 
cervical spine x-ray report revealed mildly strengthened 
lordosis, maintenance of vertebral height and alignment, mild 
productive osteoarthritic changes, and caudal angulation of 
the C2 spinous process.  The clinician noted that the latter 
finding was probably congenital, but nevertheless worthy of 
correlation regarding prior trauma.  

In January 1998, the veteran underwent a physical therapy 
evaluation for arthritis and muscle pains.  She reported pain 
in the left upper shoulder area, axillary border and central 
thoracic spine.  The therapist indicated in the evaluation 
report that the neck pain was probably due poor posture, and 
noted that minor corrections in posture produced pain rating 
improvement.  A September 2000 x-ray report revealed mild 
vertebral osteoarthritis of the thoracic and lumbar spine.  
In February 2003, she reported having left shoulder pain 
since 1976.  Subsequent medical reports show continued 
complaints of pain, treatment and findings consistent with 
those listed above.  However, the post-service medical 
reports contain no competent medical evidence that causally 
links the veteran's cervical spine or left shoulder 
disability to service.  It is also pertinent to note that the 
X-ray evidence of record reflects more than a year had 
elapsed since service before arthritis of the cervical spine 
was first reported and there is no X-ray evidence of 
arthritis of the shoulder until many years post-service.  

During a March 2001 VA examination of the joints, the veteran 
related having what she described as arthritis pain in the 
upper thoracic, trapezius and bilateral shoulder areas.  She 
stated that the symptoms began after she was raped in 1976.  
She also reported that stress intensified her pain.  
Following an examination of the veteran the examiner 
diagnosed myalgias to upper thoracic musculature and 
bilateral shoulder musculature, and mild osteoarthritis of 
the cervical, thoracic and lumbar spine.  Upon review of the 
veteran's service medical records, the examiner noted that he 
did not find left shoulder pathology, or residuals of the 
1992 episode of muscle spasm recorded in the service medical 
records, which weighs against the claim for service 
connection for a left shoulder disability on a direct 
incurrence basis.  

While the March 2001 VA examiner did not offer an opinion as 
to whether a cervical spine condition was directly related to 
service, the Board notes that the service medical records, to 
include a separation examination report dated in February 
1977, are negative for any findings attributable to a neck 
injury or a neck or cervical spine disability.  The clinical 
evaluation of the veteran's spine was normal upon his 
separation examination.  Additionally, the post-service 
medical records do not show a diagnosis or treatment for the 
cervical spine until more than 15 years after the alleged 
injury to the cervical spine and approximately 2 years after 
discharge from the Air Force Reserves in August 1992.  With 
no contemporaneously recorded service medical evidence of a 
neck injury or even a neck complaint and the normal 
examination of the cervical spine upon the veteran's 
discharge from the service, the Board concludes that the 
preponderance of the evidence is against service connection 
for a neck or cervical spine disability on a direct 
incurrence basis.  38 U.S.C.A. § 1110, 11131; 38 C.F.R. 
§ 3.303.  As arthritis of the cervical spine was first shown 
by X-ray approximately two years post-service, service 
connection for the veteran's arthritis of the cervical spine 
is not warranted on a presumptive basis.  38 C.F.R. § 3.307, 
3.309.

The only clinician who specifically addressed the question of 
whether the veteran's current cervical spine and the left 
shoulder conditions are related to her PTSD concluded that 
the contended causal relationships were less likely than not.  
Following a review of the record and an examination of the 
veteran in September 2004, a VA physician opined that the 
veteran's left parashoulder muscle fatigue and strain with 
repetitive activity, as well as significant degenerative 
changes at the C5-6 level, with chronic intermittent fatigue 
of the neck muscles were less likely than not that the result 
of, or secondary to the service-connected PTSD.  The examiner 
indicated having reviewed the veteran's claims file in 
preparation for the examination.  This opinion is of 
significant probative value because it was based upon a 
review of all of the relevant medical and X-ray evidence of 
record and it included a rationale with citation to the 
clinical record.  The Board finds that the preponderance of 
the medical evidence of record weighs against the claim that 
the veteran has a cervical spine or left shoulder condition 
that was caused or aggravated by her service-connected PTSD.  

The Board recognizes the assertions by the veteran that she 
was injured during service when she was sexually assaulted in 
1976, and that her cervical spine and left shoulder 
conditions are attributable to the service-connected PTSD.  
However, as a lay person she is not competent to provide a 
medical diagnosis or an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, supra.  
As a result, these contentions are not material to the issue 
of whether there is a nexus between cervical spine and left 
shoulder disabilities and either service or service-connected 
PTSD.   

For the reasons stated above, the Board finds that service 
connection for a cervical spine condition, to include 
osteoarthritic changes, and entitlement to service connection 
for a left shoulder condition, to include as secondary to 
PTSD, are not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application in the instant case.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a neck or cervical 
spine disability, including osteoarthritic changes, to 
include as secondary to PTSD, is denied.

Entitlement to service connection for a left shoulder 
disability, to include as secondary to PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


